DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New claim 37 included the allowable subject matter of cancelled claim 32, however the composition in claim 37 is not the same as cancelled claim 32 or specification; [0030]. Such as the composition in claim 37 is 						La(i-x)EA(x)Mn(i-a-b-c)Fe(a)Co(b)Ni(c)O(3±δ), wherein 0 < x < 0.5 and 0 < (a+b+c) < 0.5, wherein IδI < 0.5, 									whereas the composition in cancelled claim 32 was					La(1-x)EA(x)Mn(1-a-b-c)Fe(a)Co(b)Ni(c)O(3±δ), wherein 0 ≤ x ≤ 0.5 and 0 ≤ (a+b+c) ≤ 0.5, wherein IδI ≤ 0.5. 									By comparing these two compositions at underlines clearly shows that both are not same, like (i-x) should be (1-x), (i-a-b-c) should be (1-a-b-c) and 0 < x < 0.5 should be   0 ≤ x ≤ 0.5. 											Therefore the composition in the new claim 37 is new matter.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 37-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
New claim 37 included the allowable subject matter of cancelled claim 32, however the composition in claim 37 is not the same as cancelled claim 32 or specification; [0030]. Such as the composition in claim 37 is 						La(i-x)EA(x)Mn(i-a-b-c)Fe(a)Co(b)Ni(c)O(3±δ), wherein 0 < x < 0.5 and 0 < (a+b+c) < 0.5, wherein IδI < 0.5, 								(1-x)EA(x)Mn(1-a-b-c)Fe(a)Co(b)Ni(c)O(3±δ), wherein 0 ≤ x ≤ 0.5 and 0 ≤ (a+b+c) ≤ 0.5, wherein IδI ≤ 0.5. 									By comparing these two compositions at underlines clearly shows that both are not same, like (i-x) should be (1-x), (i-a-b-c) should be (1-a-b-c) and 0 < x < 0.5 should be   0 ≤ x ≤ 0.5. Therefore the composition at the new claim 37 is indefinite and/or confusingly written. 	
Claim 40; line 2 recited that “one N Negative Temperature Coefficient (NTC)”, however it is unclear what “N Negative” encompasses or stands for, also the specification does not mention about “N Negative”. Therefore the boundaries of the claim are not reasonably clear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21, 24-25 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over MIHARA, DE019848823, in view of Carlson, US 4447799.
Regarding claim 19, MIHARA discloses; an electronic component comprising: 	at least one Negative Temperature Coefficient (NTC) element (Fig. 1-3 and ¶ 0001; NTC thermistor element 3); and 							
Regarding claim 20, MIHARA discloses; the NTC element has a top side and an underside (Fig. 1-3 and ¶ 0001; top and underside of thermistor element 3), and wherein the top side and the underside are electrically conductively contacted (Fig. 1-3; and ¶ 0021; thermistor element 3 is connected with the terminals 5 and 6) at least partly by the respective contact element.
Regarding claim 21, MIHARA discloses; the contact elements comprise a material composite (Fig. 1-3; and ¶ 0023; Cu-Ti alloys).
Regarding claim 24, MIHARA discloses; the connection material comprises sintering silver (Fig. 1-3 and ¶ 0019; electrodes 3b and 3c are made of silver alloy).
Regarding claim 25, MIHARA discloses; the NTC element comprises two (Fig. 1-3; NTC thermistor element 3 has two segments opposite side of 4), three or more segments.
Regarding claim 34, MIHARA discloses; a securing element (Fig. 1-3; 4 and ¶ 0020), wherein the securing element has an electrical resistance which is equal (Fig. 1-3; 3, 4 and ¶ 0019-0020; both have same kind of ceramic material) to or only slightly higher than a resistance of the NTC element at low operating temperatures.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over MIHARA, DE019848823, in view of Carlson, US 4447799 as applied to claims above 19- 21, 24-25 and 34, and further in view of Kuroki, US, 2015/0239070.
Regarding claims 22 and 23, MIHARA taken with Carlson substantially discloses the invention of NTC thermistor with terminals but is silent about the contact elements comprise copper and invar or kovar in claim 22 and the contact elements comprise a layer construction of copper-invar/kovar-copper with a thickness ratio of 10% < copper < 30% - 50%< invar / kovar < 80% - 10% < copper < 30% in claim 23. 				However Kuroki teaches that a power element disposed on the ceramics substrate, wherein the wiring layer is formed by joining a flat clad plate having a three-layered structure of Cu/Invar/Cu on the ceramics substrate with solder (¶ 0005) and the thickness ratio of the second metal material/the first metal material/the second metal material is configured to be (10 to 40)/(20 to 80)/(10 to 40) (¶ 0039).				. 

Claims 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over MIHARA, DE019848823, in view of Carlson, US 4447799, as applied to claims above 19- 21, 24-25 and 34, and further in view of SCHWEINZGER, DE102014107450.
Regarding claims 26-31, MIHARA taken with Carlson substantially discloses the invention of NTC thermistor with terminals but is silent about the NTC element has a nominal resistance R25 ≤1Ω at a temperature of 25°C in claim 26, an electrical resistivity of the NTC element in a basic state of the electronic component is ≤2Ωcm in claim 27, the contact elements have a thickness d, and wherein 0.3 mm d 0.8 mm in claim 28, the NTC element has a thickness d, and wherein 100 µm d 600 µm in claim 29 and the electronic component comprises a plurality of NTC elements and a plurality of contact elements, wherein the NTC elements are connected in parallel with one another in claim 30, also the NTC elements are arranged one above another in a stacked fashion, wherein a respective contact element is arranged between two adjacent NTC elements, and wherein the NTC elements are thermally coupled to one another via the contact elements in claim 31. 								. 

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over MIHARA, DE019848823, in view of Carlson, US 4447799, as applied to claims above 19- 21, 24-25 and 34, and further in view of KAYATANI, US 20150116899.
Regarding claim 33, MIHARA taken with Carlson substantially discloses the invention of NTC thermistor but is silent about the NTC element has a coefficient of thermal expansion of between 7 ppm / K and 10 ppm / K. However KAYATANI teaches that for a multilayer ceramic electronic component, for example, a thermistor the Coefficient of Thermal Expansion (CTE): 8.00 ppm/°degree C.					It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify MIHARA taken with Carlson by providing the NTC element has a coefficient of thermal expansion of between 7 ppm / K . 

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over MIHARA, DE019848823, in view of Carlson, US 4447799, in view of SCHWEINZGER, DE102014107450, and further in view of Lei, US 2015/0340907.
Regarding claim 40, MIHARA discloses; an electronic component comprising: 	at least one N Negative Temperature Coefficient (NTC) element (Fig. 1-3 and ¶ 0001; NTC thermistor element 3); and 								at least two electrically conductive contact elements (Fig. 1-3; terminals 5 and 6), wherein the NTC element is electrically conductively connected (Fig. 1-3; and ¶ 0021;  thermistor element 3 is connected with the terminals 5 and 6) to a respective contact element via a connection material (Fig. 1-3 and ¶ 0019; electrodes 3b and 3c). 		MIHARA substantially discloses the invention of NTC thermistor but is silent about a coefficient of thermal expansion of the contact elements is approximately equal to a coefficient of thermal expansion of the NTC element. However Carlson teaches that said thermistor material, said leads, and said fired quantities of conductive paste having substantially matched thermal expansion coefficients (Col. 8; Ln. 49-52).				It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify MIHARA by providing a coefficient of thermal expansion of the contact elements is approximately equal to a coefficient of 25 ≤1Ω at a temperature of 25°C. However SCHWEINZGER teaches that the NTC element has a nominal resistance R25 ≤1Ω at a temperature of 25°C (Fig. 1; 3 and ¶ 0077; NTC component 10 has nominal resistance at a temperature of 25°C is between 10mΩ and 25mΩ, which is less than 1Ω).							It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify MIHARA taken with Carlson by providing the NTC element has a nominal resistance R25 ≤1Ω at a temperature of 25°C, as taught by SCHWEINZGER, so that the multilayer design of the electronic component can expediently reduce the electrical resistance and/or the corresponding voltage drop between two adjacent oppositely polarized, i.e. different internal electrodes and/ or between the first external contact and the second external contact (¶ 0017).	MIHARA taken with Carlson and SCHWEINZGER substantially discloses the invention of NTC thermistor with terminals but is silent about the electronic component is suitable for currents up to 1000 A at DC voltage with 12 V and 24 V power supply. However Lei teaches that electric component having thermistor with high current outputting circuit has an output voltage of 12V DC or 24V DC, and an instantaneous current ranging from 100 A to 600 A (¶ 0010).							It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify MIHARA taken with Carlson and .

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over MIHARA, DE019848823, in view of Carlson, US 4447799, in view of SCHWEINZGER, DE102014107450, in view of Lei, US 2015/0340907 and further in view of Kuroki, US, 2015/0239070.
Regarding claim 41, MIHARA taken with Carlson, SCHWEINZGER and Lei   substantially discloses the invention of NTC thermistor with terminals but is silent about the contact elements comprise a layer construction of copper-invar/kovar-copper with a thickness ratio of 10% < copper < 30% - 50%< invar / kovar < 80% - 10% < copper < 30%. 												However Kuroki teaches that a power element disposed on the ceramics substrate, wherein the wiring layer is formed by joining a flat clad plate having a three-layered structure of Cu/Invar/Cu on the ceramics substrate with solder (¶ 0005) and the thickness ratio of the second metal material/the first metal material/the second metal material is configured to be (10 to 40)/(20 to 80)/(10 to 40) (¶ 0039).					It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify MIHARA taken with Carlson, SCHWEINZGER and Lei, by providing the contact elements comprise a layer construction of copper - invar - copper with a thickness ratio of 10% < copper < 30% - . 

Response to Arguments
Applicant’s arguments with respect to claims 19 and 38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicants argument about claim 19 that Mihara'823, Mihara'998 and Schweinzger do not teach or suggest such an arrangement, however new 103 rejection with the new set of references such as Mihara'823, in view of Carlson has been applied, please see the rejection above.
Regarding applicant’s argument about claim 38 that Mihara '998 discloses a NTC-element with a resistance value of 20 Ω which is at least twenty times higher than the resistance value R25 ≤1Ω. See Mihara'998, col. 2, 11. 39-40 and col. 3, 11- 14-15. The Office Action refers to Schweinzger for this feature. However, the nominal resistance is specific to the material of the NTC element. Mihara '998 explicitly teaches to make the NTC thermistor element from oxide of LaCo type metal with a higher B-constant in order to reduce heat emission. See Mihara'998,11. 33-38. Accordingly, a person skilled in the art would not replace the material of the NTC thermistor element of Mihara '998 with a different material because the proposed combination cannot make Mihara'998 unsatisfactory for its intended purpose since this combination would not allow reducing the heat emission which is the main teaching of Mihara '998. Thus, a 
Regarding applicant’s argument about claim 38 that the present application teaches an electronic component for limiting an on-current dependent on the temperature by self-heating. This is achieved by reducing the thermal stress between NTC element and the contact elements by adapting the coefficient of thermal expansion of the contact elements to the coefficient of thermal expansion of the NTC element. The magnitude of the self-heating of the device is greatly enhanced by (1) the NTC element having a nominal resistance R25 <1 Ω at a temperature of 25°C, and (2) the electronic component being suitable for currents up to 1000 A at DC voltage with 12 V and 24 V power supply. However the examiner respectfully asserted that the feature for limiting an on-current dependent on the temperature by self-heating is not recited in the rejected claim.  
Regarding applicant’s argument about claim 38 that for a person skilled in the art, the resistance would appear far too little, for electrical conditions with 1000 A at 12/24 V. A person skilled in the art would assume that an electronic component within such electrical conditions would overheat and therefore would be destroyed. Nevertheless, by providing a coefficient of thermal expansion of the contact elements approximately equal to the coefficient of thermal expansion of the NTC element, the electronic component can endure these conditions. These features and their synergetic technical 

Allowable Subject Matter
Claims 37-39 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER DUNGBA VO/
Supervisory Patent Examiner of Art Unit 3729